Exhibit 99.2 INDEX OF FINANCIAL STATEMENTS Description Page Number Report of Independent Registered Public Accounting Firm 2 Statement of Assets Acquired and Liabilities Assumed at April 27, 2012 3 Notes to Statement of Assets Acquired and Liabilities Assumed 4 - 13 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Southern National Bancorp of Virginia, Inc. We have audited the accompanying statement of assets acquired and liabilities assumed by Sonabank (a wholly owned subsidiary of Southern National Bancorp of Virginia, Inc.) related to the acquisition of certain assets and liabilities of HarVest Bank of Maryland pursuant to the Purchase and Assumption Agreement with the Federal Deposit Insurance Corporation dated April 27, 2012.This financial statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of assets acquired and liabilities assumed is free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the accompanying statement of assets acquired and liabilities assumed by Sonabank (a wholly owned subsidiary of Southern National Bancorp of Virginia, Inc.) pursuant to the Purchase and Assumption Agreement dated April 27, 2012, is fairly presented, in all material respects, in conformity with U.S. generally accepted accounting principles. KPMG LLP McLean, Virginia July 13, 2012 2 Statement of Assets Acquired and Liabilities Assumed by Sonabank ( in thousands) April 27, 2012 Assets Cash and cash equivalents $ Consideration due from the FDIC Investment securities Loans Loans held for sale Federal Home Loan Bank stock Other real estate owned Core deposit intangible Other assets Total assets acquired $ Liabilities Noninterest-bearing deposits Interest-bearing deposits Total deposits FHLB advances Other liabilities Total liabilities $ Net assets acquired $ The accompanying notes are an integral part of this statement. 3 NOTES TO THE STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED BY SONABANK NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Southern National Bancorp of Virginia, Inc. (“SNBV”) is a corporation formed on July 28, 2004 under the laws of the Commonwealth of Virginia and is the holding company for Sonabank (“Sonabank”) a Virginia state chartered bank which commenced operations on April 14, 2005. As described in Note 2, on April 27, 2012, Sonabank acquired certain assets and assumed certain liabilities of the former HarVest Bank of Maryland (“HarVest”) in an FDIC-assisted transaction (the “Acquisition”).The acquisition of substantially all of the net assets of HarVest constitutes a business acquisition as defined by the Business Combinations topic (ASC 805).The Business Combinations topic establishes principles and requirements for how the acquirer of a business recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed and any noncontrolling interest in the acquirer. Accordingly, the acquired assets, including the core deposit intangible, and the assumed liabilities in the Acquisition were measured and recorded at the estimated fair value at the April 27, 2012 acquisition date. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date reflecting assumptions that a market participant would use when pricing an asset or liability.In some cases, the estimation of fair values requires management to make estimates about discount rates; future expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change. We describe below the methods used to determine the fair values of the significant assets acquired and liabilities assumed. ASC 820-10 establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability 4 NOTES TO THE STATEMENT OF ASSETS ACQUIRED AND LIABILITIES ASSUMED BY SONABANK Assets and liabilities measured at fair value in connection with the purchase acquisition are summarized below: Fair Value Measurements Using Significant Quoted Prices in Other Significant Active Markets for Observable Unobservable Total at Identical Assets Inputs Inputs (dollars in thousands) April 27, 2012 (Level 1) (Level 2) (Level 3) Financial assets: Available for sale securities $ $
